Citation Nr: 0019611	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  97-19 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

What evaluation is warranted for the period from December 31, 
1996 for a low back disability, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
November 1986.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

In November 1999, the Board remanded the veteran's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  

FINDINGS OF FACT

1.  The veteran was notified to report for VA examinations in 
connection with his claim for an increased rating; the 
examinations were needed in order to properly evaluate the 
severity of his low back disability.

2. The veteran did not report for the scheduled examinations 
and has provided no explanation for his failure to do so.


CONCLUSION OF LAW

Having failed to report for VA examinations scheduled in 
conjunction with a claim for increase, the veteran's claim 
must be denied. 38 C.F.R. §§ 3.326(a), 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was granted for a low back disability in 
May 1997, and a 10 percent evaluation was assigned effective 
from December 31, 1996.  The RO considered private medical 
records, which showed that an MRI found mild degenerative 
changes with disc desiccation and central bulging at L4-L5 
and L5-S1. It was noted in April 1996 that the veteran had 
undergone an epidural and was doing well.  Also considered 
was a VA examination report dated in April 1997 which showed 
the veteran had a slightly increased lordotic curve of the 
lumbar spine with tenderness to palpation.  Extension was to 
20 degrees; flexion was to 90 degrees; and left and right 
lateral bending was to 35 degrees.  X-rays were within normal 
limits, and the diagnosis was lumbosacral strain.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") held that 38 C.F.R. §§ 
4.40, 4.45 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated. Therefore, the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40, separate 
from any consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995). 
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part. 38 C.F.R. § 4.40 (1999).  
The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement. 38 C.F.R. § 4.45 (1999). These factors 
do not specifically relate to muscle or nerve injuries 
independently of each other, but rather, refer to overall 
factors which must be considered when rating the veteran's 
joint injury.  DeLuca, 8 Vet. App. 202, 206-07 (1995).  When 
the veteran was last examined by VA, the examiner did not 
discuss functional impairment.  

During his personal hearing in September 1997, the veteran 
reported that he experienced excruciating pain when his 
medication wore off, that he had trouble walking and could 
not do anything.  He reported having spasms in his back and 
decreased range of motion.  He also complained of numbness in 
his feet. A review of the claims folder reveals that the 
veteran also testified at his personal hearing in September 
1997 that he was basically homeless and that he and his wife 
were staying at a motel.  This address was noted in the 
record.  A Supplemental Statement of the Case was sent to the 
veteran at the motel address in September 1997.  In January 
1998, a letter was sent to the veteran by the RO regarding an 
unrelated issue, and was sent to a box-number address.  
Enclosed with that correspondence was a VA Form 21-4142.  In 
March 1998, the VA Form 21-4142 was returned to the RO with 
accompanying evidence, and signed and dated March 1, 1998, by 
the veteran.   

In September 1998, the veteran was scheduled to undergo VA 
examinations, and he failed to report.  It was indicated that 
the notice was sent to his box-number address.  The Board 
remanded the veteran's claim to the RO in November 1999.  A 
remand was necessary for additional VA examination of the 
service-connected low back disability.  The Board found that 
the medical evidence of record was inadequate for rating 
purposes, especially in light of the decision in DeLuca, 
supra.  

In November 1999, in response to a Board remand, the RO 
informed the veteran at his box-number address that VA 
examinations would be scheduled, and also told him of the 
consequences of his failure to report.  He did not report for 
examinations scheduled for December 22, 1999, and the RO 
indicated that notice was sent on December 1, 1999 to the 
box-number address.  Also, in compliance with the Board's 
November 1999 remand, the RO in a letter dated in November 
1999 requested the veteran to identify all sources of recent 
treatment for his low back disability. The veteran did not 
respond to this request.  In January 2000, the RO sent a 
letter to the veteran informing him of the importance of 
appearing for scheduled VA examinations and the potential 
consequences of his failure to report.  The veteran failed to 
respond.  There is no evidence of any VA notice sent to this 
address, as ever having been returned by the Post Office as 
undeliverable.

38 C.F.R. § 3.326(a) provides, in part, that individuals for 
whom examinations have been authorized and scheduled are 
required to report to such examinations.  38 C.F.R. § 3.655 
addresses the consequences of a veteran's failure to attend 
scheduled VA medical examinations. That regulation at (a) 
provides that when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken. At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the available evidence on 
file. When a claimant fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.

In Hyson v. Brown, 5 Vet. App. 262 (1993), the Court held 
that it was incumbent upon the RO to send notice to the 
veteran's "last address of record."  The Court has ruled that 
there is a "presumption of regularity" under which it is 
presumed that Government officials have properly discharged 
their official duties. Clear evidence to the contrary is 
required to rebut the presumption of regularity. Ashley v. 
Derwinski, 2 Vet. App. 307 (1992).   While the Ashley case 
dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO. That latter case also stands for the proposition that VA 
need only mail notice to the last address of record in order 
for the presumption to attach.  Mindenhall at 274.

Analysis.

The Board notes that the veteran indicated that he had a 
change of address in 1997, and a motel address was given.  In 
1998, a box number address was used for the veteran.  While 
the actual notice of this address is not in the record, the 
Board notes that no correspondence sent to this address has 
been returned as undeliverable, and that the veteran returned 
a form that had been enclosed with a letter from the RO sent 
to the box-office address. The form had been signed and dated 
(March 1, 1998) by the veteran.   Considering that all 
notices and other correspondence to him have been posted to 
that address, since early 1998, and in consideration of the 
presumption of regularity, the Board is entitled under the 
circumstances of this case to presume that notices to report 
for the VA examination scheduled for the veteran thereafter 
were sent to the correct address.  

The claims folder indicates that the veteran is in receipt of 
a compensable evaluation for which he receives monthly VA 
disability payments.  The Board's November 1999 remand 
clearly explained that there was inadequate clinical evidence 
on file to evaluate the veteran's service-connected 
disability in conjunction with his request for a higher 
rating and explained that additional evidence and examination 
was necessary.  Since the veteran failed to report for a 
scheduled examination in conjunction with his claim for 
increase, his claim must be denied. 38 C.F.R. § 3.655.

The veteran is reminded that the VA's duty to assist him is 
not a one way street; the veteran also has an obligation to 
assist in the adjudication of his claim. Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The veteran must be prepared to 
meet his obligations by cooperating with VA's efforts to 
provide an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  Olson 
v. Principi, 3 Vet. App. 480 (1992). "In the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him." Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

As the veteran has not contacted the RO or taken any action 
to update his address of record since 1997, the Board is 
satisfied that the veteran was appropriately notified and 
failed to report to the scheduled VA examination without good 
cause.  The provisions of 38 C.F.R. § 3.655 provide that in 
such circumstances, the claim for increase shall be denied.

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the Supreme Court had held that 
everyone dealing with the Government was charg985432 nowledge 
of Federal statutes and lawfully promulgated agency 
regulations, ting Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380 (1947). Accordingly, in Morris, the Court found that even 
though the veteran may have been ignorant of the abandonment 
provisions of 38 C.F.R. § 3.158(a), he was necessarily 
charged with knowledge of the regulation.  Thus, even if the 
veteran in this case was ignorant of the provisions of 38 
C.F.R. § 3.655, he is charged with knowledge of this 
regulation.  This regulation, and not the evidence, is 
dispositive.  The veteran's claim for an increased rating 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

While the RO informed the veteran that the examinations for 
which he failed to report were expected to have provided 
evidence material to the outcome of his claim, the RO did not 
deny the appellant's claim pursuant to 38 C.F.R. § 3.655.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993). Inasmuch as this 
claim must be denied as a matter of law, the Board concludes 
that he has not been prejudiced by the decision herein.  
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).


ORDER

Entitlement to an increased rating, beyond 10 percent, for a 
low back disability from December 31, 1996, is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

